Case 2:20-mc-00027 Document 1-23 Filed 03/16/20 Page 1 of 2 Page ID #:197




          EXHIBIT 20
Track your package or shipment with FedEx Tracking     https://www.fedex.com/apps/fedextrack/?trknbr=777954337592&trkqua...
                  Case 2:20-mc-00027 Document 1-23 Filed 03/16/20 Page 2 of 2 Page ID #:198




                                Shipment Facts




                                Travel History




1 of 1                                                                                                  3/12/2020, 4:11 PM
